Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered.
Claim 1 is amended.  Claims 6-11, 14-19,21 are cancelled.  Claims 1-5,12-13,20,22-23 are pending.
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The hydrocolloid recited in claim 22 is not disclosed in the instant disclosure entirely.  The specification only discloses xanthan gum, starch and maltodextrin.  There is no disclosure of all the hydrocolloid listed.

Claim Rejections - 35 USC § 103
Claims 1-5,12-13,20,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwinski ( 9420818) in view of Gugger ( 2016/0309732) and Lathan ( 2012/0195868).
For claims 1, 3, Sliwinski discloses a preparation of food for dysphagia patients.  The preparation is in the form of thickened food.  Sliwinski discloses a method for thickening nutritional products to make the products suitable for dysphagia patients by mixing starch, at least one selected from xanthan gum and methylcellulose and at least one selected from galactomannan and glucomannan with the nutritional product.  For claims 5, 6, Sliwinski discloses the thickening composition is used to thicken liquids and/or liquefied foods such as beverages, dairy products, vegetables such as carrots, spinack etc.. For claim 20, Sliwinski disclose composition comprising hydrocolloid. For claim 22, Sliwinki disclose cellulose, starch maltodextrin, xanthan gum  etc.. For claim 23, Sliwinski discloses 20-90% starch, tara gum as .4-40%, xanthan gum at .1-10 and maltodextrin at 0-55%.  The claimed amounts fall within the ranges disclosed in Sliwinski.    Sliwinki also discloses a thickened nutritional product comprising protein, fat and the thickener composition.  ( see col. 2 line 58 through col. 3 , col. 4 and col. 5 lines 1-25)
Sliwinski does not disclose agglomerates as in claim 1,  adding a homogenized, comminuted pulse that is enzyme treated as in claims 1, 3-5,12, 20,the type of pulse as in claim 2, the consistency as in claim 13 and the amount of the pulse product as in claim 23.
Gugger discloses a legume-based dairy substitute and consumable food products.  The product is a liquefied legume material.  The legume material is milled, hydrated and then treated with amylase at elevated temperature to cause enzymatic digestion and liquefaction of starch in the hydrate legume.  The legume slurry provide a legume milk that function as a non-dairy substitute.  For claim 2, Gugger discloses legume material as recited in paragraph 0020. The liquefied legume material may be incorporated into a consumable product such as dairy milk,beverages, nutritional supplements, sauces, dip, ice cream etc… ( see paragraphs 0006-0008, 0045)
Lathan discloses a nutritional composition comprising fiber and probiotics.  Lathan discloses that the raw fiber powder is subjected to an agglomerating process.  Lathan teaches that by subjecting the raw fiber powder to an agglomerating step, the fiber blend has been found to have a lower water activity than the original raw fiber powder.  Reducing the water activity by an amount of about .3 can provide for a 25% increase in shelf-life time.  ( see paragraphs 0029-0030, 0051)
	Sliwinski discloses the thickened compositions can be used in liquefied foods such as beverages, dairy products, nutritional supplements etc..  It would have been obvious to one skilled in the art to add the legume milk substitute disclosed in Gugger to the thickener composition of Sliwinski when desiring to make non-dairy beverage.  It would also have been obvious to add the Gugger legume milk substitute to make nutritional product comprising protein.  The additional would have been totally compatible as Gugger discloses the legume milk substitute can be added to a variety of food products and beverages.  It would have been obvious to one skilled in the art to determine the amount of the legume material depending on the product made and the nutrition desired.  Such parameter can readily be determine by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the consistency depending on the type of food products and to optimize for giving to dysphagia patients.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  Sliwinski discloses the composition is a dry powder.  It would have been obvious to one skilled in the art to subject the dry powder to an agglomerating step to form agglomerates as taught in Lathan to obtain the benefit disclosed in Lathan.
Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Sliwinski and Gugger are not analogous art.  This argument is not persuasive.   Sliwinski discloses the thickened compositions can be used in liquefied foods such as beverages, dairy products, nutritional supplements etc..  It would have been obvious to one skilled in the art to add the legume milk substitute disclosed in Gugger to the thickener composition of Sliwinski when desiring to make non-dairy beverage.  It would also have been obvious to add the Gugger legume milk substitute to make nutritional product comprising protein.  The additional would have been totally compatible as Gugger discloses the legume milk substitute can be added to a variety of food products and beverages.   Both Sliwinski and Gugger are both directed at consumable products. With regard to the feature of “ agglomerates”.  A new reference is added to the rejection to address the limitation.
With respect to the objection of the specification, applicant states that claim 8 is part of the originally filed application and is part of the specification; thus,  antecedent basis exists.  This statement is not accurate.  Claim 8 is part of the original application but it is not part of the specification.  The claim is separate.  The specification needs to be amended to provide antecedent basis for the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793